PER CURIAM.
We affirm an order of the commission denying Appellant unemployment compensation. The commission’s order is entitled to a presumption of correctness and should not be reversed where it is supported by substantial, competent evidence. Jennings v. Unemployment Appeals Comm’n, 689 So.2d 1193 (Fla. 4th DCA 1997). The record here supports the referee’s conclusion that Appellant constituted an independent contractor. See Delco Inds., Inc. v. State, Dep’t. of Labor & Employment Sec., Div. of Unemployment Compensation, 519 So.2d 1109 (Fla. 4th DCA 1988) (stating that the principal consideration in determining employment status is the employer’s degree of control).
STONE, C.J., and GROSS and TAYLOR, JJ., concur.